Citation Nr: 1409600	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-15 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for right knee traumatic arthritis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a right knee meniscectomy, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from March 1977 to March 1981.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that rating decision, the RO confirmed and continued previously assigned 10 percent ratings for the residuals of right knee meniscectomy with degenerative changes, and the traumatic arthritis of the right knee.  

In a February 2012 decision, the Board denied the Veteran's claims for an increased rating for the service-connected traumatic arthritis of the right knee and granted a 20 percent evaluation for the residuals of the right knee meniscectomy.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  

In a September 2013 decision, the CAVC issued a Memorandum Decision which set aside the Board's February 2012 decision and remanded the matter for further adjudication.  The CAVC vacated the entire decision, (which would include the increased rating to 20 percent for the service-connected right knee meniscectomy); however, the Board presumes that the Court did not intend to void or vacate that part of the February 2012 decision that awarded the increased rating to 20 percent for the service-connected meniscectomy.  Thus, the Board will consider the claim as one for entitlement to an increased rating in excess of 20 percent for the service-connected meniscectomy.  

Finally, a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2013) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case there is evidence of significant effects on the Veteran's employment, but the Veteran has not indicated that he is unable to obtain or maintain gainful employment as a result of his service-connected disabilities.  He instead indicated in January 2013 that he was unemployable as a result of a back disability which was not service-connected.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the severity of his right knee disabilities warrants higher ratings.  

The most recent VA examination was held in September 2008.  At that time, the Veteran reported that the knee status post meniscectomy and traumatic arthritis have significantly impacted his ability to work.  The Veteran's representative asserted in written argument of January 2014 that the September 2008 examination was inadequate.  

VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  In this case such examination is necessary.  The September 2008 VA examination does not provide enough detail regarding the effect of the right knee disability on the Veteran's employment.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file, or virtual VA file, all VA medical records pertaining to the Veteran not currently of record dating from January 2010.  If none are found, this should be noted in the claims folder.  

2.  Request that the Veteran provide or identify any pertinent non-VA treatment records that have not already been obtained.  Request that he provide any necessary authorization forms if he seeks VA's assistance in obtaining additional records.

If, after making reasonable efforts to obtain any outstanding non-Federal records the RO/AMC is unable to secure same or if after continued efforts to obtain Federal records the RO/AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3.  Schedule the Veteran for a VA knee examination to determine the severity of the Veteran's post-operative right knee meniscectomy and traumatic arthritis.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should describe in detail all symptoms attributable to the service-connected status post right knee meniscectomy and the traumatic arthritis as well as the severity of those symptoms.  The examiner should determine whether the right knee is unstable or whether there is subluxation.  If so, the examiner should provide information as to whether such is slight, moderate or severe.
The examiner should record pertinent medical complaints, symptoms, and clinical findings, including specifically range of motion in degrees.  The examiner should also set forth the extent of any functional loss present for the service-connected status post right knee meniscectomy and the traumatic arthritis due to weakened movement, excess fatigability, incoordination, or pain on use.  Any additional impairment on use or in connection with any flare-up should be described, to the extent possible, in terms of the degree of additional range-of-motion loss.  Is such information cannot be provided without resorting to speculation, the examiner should so state and explain why.

The degree of functional impairment or interference with daily activities, if any, including employment he engaged in during the pendency of this claim, should be described in adequate detail.  

4.  After ensuring the adequacy of the exam and after completing any additional necessary development, readjudicate the issues remaining on appeal.  If the disposition remains unfavorable, furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


